DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The amendments received on 7/20/2022 are acknowledged and overcome the claim objections of the previous Office Action.  
Claim Rejections - 35 USC § 112
The amendments received on 7/20/22 are acknowledged and overcome the 35 USC 112(b) rejections of the previous Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US Patent Application Pub No. 20120214125A1), in view of Roane (US Patent No. 4611508), and further in view of Beppu (US Patent Application Pub No. 2003/0232307).
Regarding claim 1, Clark et al. teaches a diamond grit bur (Clark para [0011]) for cutting enamel (Clark, para [0020]) fabricated using a metal blank (Clark [0066] lines 1-9), wherein a tip of the metal blank starts from a point (Clark 680, Figure 3) and widens with a first angle, wherein the first angle changes to a second angle (refer to Figure 3), wherein the second angle extends until the metal blank has a diameter of 0.8 mm to 1.22 mm (refer to Figure 6, 924 has a diameter of 0.99 mm), wherein sides of the metal blank become parallel (refer to Figure 3), and wherein the metal blank is then coated with a diamond grit (Clark para [0011]).  
However, Clark is silent to the first angle is from 40 to 80 degrees and extends for a length of 0.25 mm to 0.6 mm; and wherein the second angle is from 25 degrees to 40 degrees.
Roane teaches a dental instrument (Roane Fig. 4) in the analogous art of filing and reaming tools for dental use (Roane, Col. 1 lines 14-18). Roane teaches the tool (Roane, 70, Fig. 4) extends from a point and widens in the form of a pointy tip at a first angle (92, Fig. 4) that changes to a second angle (82, Fig. 4), wherein the first angle (92) is 75 degrees and the second angle (82) is 35 degrees (Roane, Col. 7 lines 12-29) to give the user great control (Roane, Col. 11 lines 39-46) and to minimize the sharp points and prevent sharp ledges from being created (Roane, Col. 3 lines 1-5). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the bur of Clark to have a pointy tip with a first angle of 75 degrees and a second angle of 35 degrees, as taught by Roane, because it would enhance the performance of the tool by allowing greater control and precision during use. 
	However, Roanne is silent to the length of the first angle being 0.25 mm to 0.6mm.
Beppu teaches a grinding bur in the same field of endeavor of drilling into enamel of a restoration (Beppu para [0001]). Beppu teaches the grinding bar (Beppu, A Fig. 3) has grinding part (Beppu, 15, Fig. 3) with a first angle (Beppu, M, Fig. 3) that extends along a length (Beppu, L2, Fig. 3) of 0.4 mm – 0.6 mm and preferably 0.47 mm (Beppu [0038] lines 1-11) to avoid largely grinding sound enamel or contacting unnecessary parts (Beppu, [0068]- [0069]). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to select a length for the portion of the first angle of modified Clark to be 0.47 mm because it would eliminate overgrinding of enamel and unnecessary neighboring contact during lateral drilling.

Regarding claim 4, Clark in view of Roane, and further in view of Beppu, teaches the bur of claim 1 (see rejection above). Clark further teaches the bur further comprising a shank comprising a total length of 14 to 16 mm from a tip (680, Fig. 3) to an end of the shank (edge of 625, Fig. 3). The total length of the tool including the additional drive shaft (655, Fig. 3) is 29.29 mm, and the drive shaft length is 15.81 mm. This makes the length from the tip (680) to the edge of the shank (625) 13.49 mm. It would have been obvious in light of the calculated length to have a length, from the tip to the edge of a shank, between 14-16, to impact the depth of the drill and to accommodate for different surgical tasks.  

Regarding claim 5, Clark in view of Roane, and further in view of Beppu, teaches the bur of claim 1 (see rejection above). Clark further teaches in another embodiment, a bur (see Figure 1) that comprises a shank (Clark, 325 Fig. 1), wherein the shank joined to a cutting surface [of the bur, which is configured to contact a tooth], is from 10 to 13 mm in length. Clark teaches the total length of the tool including the additional drive shaft (355, Fig. 3) is 27.00 mm, and the drive shaft length is 15.81 mm. This makes the length from the cutting edge (380) to the edge of the shank (325) 11.19 mm. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Massad et al. (US Patent No. 6186788) in view of Goldstein et al. (US Patent No. 4830615) and further in view of Sonoi et al. (US 2010/0248182 A1). 
Regarding claim 2, Massad teaches a dental occlusal adjustment bur (Massad, 10, Fig. 1, and abstract), wherein external dimensions of the bur have flat sides (40, Figure 2) that diverge to an angle (see annotated Figure below) and at a confluence of the flat sides is a rounded tip (Massad, 41, Fig. 1) with a radius.

    PNG
    media_image1.png
    239
    415
    media_image1.png
    Greyscale

However, Massad does not teach the flat sides diverge on an angle from 70 to 85 degrees, and wherein at the confluence of the flat sides there is a radius of 0.8 mm to 1.4 mm, and wherein the flat sides widen at an angle of divergence to a minimum diameter of 3.5 mm to a maximum diameter of 4.5 mm.  
Goldstein teaches a dental burr (refer to Goldstein Figure 2) in the same field of endeavor of dental abrasives for cutting through tooth enamel and to polish tooth surfaces (Goldstein Col. 4 lines 1-8). Goldstein teaches the burr has a portion rounded portion (23, Fig. 2) with a radius of 1 mm for providing the operator with a definitive guide as to how deep the instrument is to extend into the dental area (Goldstein Col. 6 lines 29-33). Goldstein is silent to the flat sides diverge on an angle from 70 to 85 degrees and wherein the flat sides widen at an angle of divergence to a minimum diameter of 3.5 mm to a maximum diameter of 4.5 mm.  
	It would have been obvious for one having ordinary skill in the art before the effective filing date to select a radius of 1 mm for the rounded tip of Massad, as taught by Goldstein because it will allow the user greater control over the depth of the tool with regards to the dentition and it would be an appropriate workable radius for drilling into a tooth. 
Sonoi et al. teaches a bur in the same field of endeavor of dental burs used for cutting and polishing a dental subject ([0003] lines 1-6). Sonoi teaches the bur has a rounded tip (see Figure 4) and the diameter of the cutting portion at a maximum point can range from 3 mm to 10 mm ([0022] lines 1-4), indicating that the widest diameter of the working portion (base) can range between 3 mm to 10 mm. 
It would have been obvious for one having ordinary skill in the art before the effective filing date to select a diameter for the base of the bur of Massad in view of Goldstein to be between 3-10 mm because it would be an appropriate range for a working portion for polishing and finishing an occlusion. 
Massad in view of Goldstein and Sonoi et al. does not teach the flat sides diverge on an angle from 70 to 85 degrees. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to know that the angle of divergence will depend on the dimensions of the structure as a whole including the diameters, other angles and side lengths. This means that if the dimensions fall within a range and have a certain angle of divergence of the sides, if other dimensions fall within that same range, the calculated angle of divergence will also be within a similar range as the other angle of divergence. 
Allowable Subject Matter
Claim 3 is allowed. Applicant’s argument and Affidavit, suggesting that the method and order of using the two burs has an advantage and is not known in the art is persuasive. Upon further consideration of claim 3, it was determined that the steps of using and order required by the claim is not disclosed or suggested in any of the closest prior art. 

Response to Arguments
Applicant's arguments filed on 7/20/2022 in regards to claim 1 have been fully considered but they are not persuasive. 
           Regarding claims 1, 4-5 applicant argues that Clark et al. (US 2012/0214125A1, henceforth “Clark”) does not disclose that the vertex 680 has any angles and could have a shape of a radius and refers to Fig. 8A and Fig. 4A, to show the vertex (1180,780) are rounded tips. However, Clark states the bur head tapers at a “conical angle” or has a “conical” shape ([0049] lines 11-12, [0056] lines 3-4, [0058] lines 5-6, [0060] lines 4-6). According to dictionary.com, “conical” is defined as “having the form of, resembling or pertaining to a cone”, indicating that no disclosure is needed to show that the tip has an angle since a cone geometrically has a tip in which the sides form an angle with. 
Additionally, the rejection does not rely merely on the figures to define the shape of the tip but rather on the disclosure of Clark and the definitions of “conical” and “vertex”, which both support that the tip has an angle that starts at an apex of a vertex. Even though the cone of Clark may have a rounded tip the sides of the conical shape along with the vertex form an angle and still read on the claim since the vertex would be the point at which the blank starts and widens as the sides slightly curve out. 
The bur of Clark includes the same structure as claimed as shown in Figure 3 below:

    PNG
    media_image2.png
    271
    626
    media_image2.png
    Greyscale
B. 	Applicant argues that Clark does not describe a tip or a first angle or a second angle of the metal blank becoming parallel and that the bur of Clark cannot achieve the objectives of the claimed bur since Clark is used for endodontic procedures while the claimed bur is intended for cutting the occlusal fissures to prepare for a dental tooth filling. 
	Applicant is arguing limitations that are not actually claimed and according to the broadest reasonable interpretation of the claim, the arguments seem to be limiting the claim further than the claim language does. The claim requires the bur to be a diamond grit bur capable of cutting enamel. It does not positively claim all the structures having to be working portions or the bur having an intended function beside the one recited in the preamble. The bur of Clark is disclosed as being capable of troughing enamel or dentin ([0020] lines 1-4) and can have a diamond grit ([0066] lines 1-5), indicating that the bur of Clark is fully capable of achieving the intended function of the bur as claimed. 
Additionally, as evidenced by dentalcompare.com (https://www.dentalcompare.com/Restorative-Dentistry/4869-Endodontic-Access-Burs/Compare/?compare=41018,6233939,41025,41021&catid=4869#:~:text=Endodontic%20access%20burs%20are%20used,dentin%20to%20expose%20the%20roots.), endodontic burs may be used to open the tip of the tooth in order to access canals for cleaning and they can be diamond or carbide and should be able to cut through enamel and dentin to expose the roots, which is possible by the bur of Clark. 

C.        Applicant further argues that the bur of Clark does not teach the bur has three different cutting surfaces and discloses different surfaces are coated with the diamond compared to the intention of the claimed invention. However, again, applicant is arguing features that are not recited in the claims. The claim language only requires the structural elements to be there and the metal blank being coated with a diamond grit, which are both supported by the bur of Clark as shown in the rejection of claim 1.  

D. 	Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

E. Response to Affidavit
	The affidavit received on 7/20/22 has been considered and is acknowledged by examiner. However, the contents of the affidavit do not sufficiently traverse the rejection because they do not contribute to any of the criteria categories of the MPEP section 716. The affidavit does not demonstrate any extent of criticality to the limitations of the claimed invention. Additionally, the affidavit merely dictates a backstory of the invention and the inventor customizing burs to achieve optimal dimensions for their intended use, however there is insufficient information to establish a recognized long-felt need and failure of others to do the same. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         


/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772